IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30399
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

JAVIEL SORIANO; GILMAR RIASCOS,

                                          Defendants-Appellants.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 94-CR-288-L
                         - - - - - - - - - -
                             June 3, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Javiel Soriano has moved to

withdraw and has filed an accompanying brief as required by

Anders v. California, 386 U.S. 738 (1967).    Soriano has filed a

pro se response brief.   Our independent review of counsel’s

brief, Soriano’s response, and the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel is excused

from further responsibilities in Soriano’s appeal, and Soriano’s

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No.
                               - 2 -

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.